            Case 1:20-mc-91399-DJC Document 16 Filed 04/01/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )     M.B.D. Case No. 20-MC-91399
                                                )
CARL AUGUSTE,                                   )
        Defendant                               )

                     ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

                                       March ______
                                              Apr. 1 , 2021

       Upon consideration of the government’s motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.       The defendant was charged by complaint in United States v. Carl Auguste, 20-mj-

6193-MPK. The parties are engaged in preliminary discussions regarding the possible resolution

of this matter that might result in an agreed disposition and obviate the need for an indictment.

These discussions have been, to an extent, dependent on an evaluation of the defendant by a third

party. The progress of that evaluation had, until sometime before the last request for extension,

been hampered by factors related to the ongoing public health crisis. The evaluation, which is

critical to the parties’ ability to determine whether a pre-indictment resolution is possible, has now

been provided to the government. The date on which an indictment or information must be filed

was previously extended as part of an omnibus order related to the lack of grand juries seated in

the district, which applied to several similarly-situated defendants (MBD Case No. 20-91142), and

on two other occasions for the reasons stated herein. Grand jury proceedings have resumed, albeit

with some continued limited availability. The government indicates that it does not expect to

request further extension of the time within which it may indict or file an information.
            Case 1:20-mc-91399-DJC Document 16 Filed 04/01/21 Page 2 of 2




       2.       Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit or assist the government’s ongoing investigation.

       3.       Accordingly, the Court hereby grants the government’s motion and ORDERS that,

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)

of the Plan for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or

information must be filed is continued to May 7, 2021; and (2) the period from February 26, 2021

through and including May 7, 2021 is excluded from the speedy trial clock and from the time within

which an indictment or information must be filed.


                                      __________________________________
                                      HONORABLE DENISE J. CASPER
                                      UNITED STATES DISTRICT JUDGE




                                                    2
